

117 HR 2314 IH: Protect Our Police Act
U.S. House of Representatives
2021-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2314IN THE HOUSE OF REPRESENTATIVESApril 1, 2021Mr. Good of Virginia (for himself, Mr. Weber of Texas, Mr. Calvert, Mr. Rutherford, Mr. Gosar, Mr. Austin Scott of Georgia, Mr. Mast, Mr. Garbarino, Ms. Herrell, and Mr. Kustoff) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo codify Executive Order 13809, and for other purposes.1.Short titleThis Act may be cited as the Protect Our Police Act.2.Codification of Executive Order 13809(a)In generalExecutive Order 13809 (82 Fed. Reg. 41499; restoring State, Tribal, and local law enforcement’s access to life-saving equipment and resources), as in effect on August 28, 2017, shall have the force and effect of law, without modification, unless modified or authorized to be modified after the date of the enactment of this Act by a subsequent Act of Congress.(b)Limitation on subsequent Executive OrdersIn accordance with subsection (a), the President may not reinstate the Executive Order revoked by Executive Order 13809 or establish any substantially similar Executive Order.